Name: Council Regulation (EEC, Euratom, ECSC) No 495/77 of 8 March 1977 determining the categories of officials entitled to, and the conditions for and rates of, allowances for regular stand-by duty
 Type: Regulation
 Subject Matter: economic analysis;  organisation of work and working conditions;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 12.3.1977 EN Official Journal of the European Union L 66/1 COUNCIL REGULATION (EEC, EURATOM, ECSC) No 495/77 of 8 March 1977 determining the categories of officials entitled to, and the conditions for and rates of, allowances for regular stand-by duty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (ECSC, EEC, Euratom) No 3178/76 (2), and in particular the second paragraph of Article 56b of the Staff Regulations, Having regard to the proposal from the Commission, Whereas it is for the Council, acting on a proposal from the Commission, to determine the categories of officials entitled to, and the conditions for and rates of, allowances which may be granted to officials who are regularly required to carry out stand-by duty at the place of employment or at home outside normal working hours, HAS ADOPTED THIS REGULATION: Article 1 1. Officials paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or on indirect action, or paid from appropriations in the operating budget and employed to run or supervise technical installations or to work in the medical service, shall be entitled to an allowance when they are regularly required to carry out stand-by duty in accordance with Article 56b of the Staff Regulations. The allowance shall be determined as follows : (a) the allowance shall be expressed in points. A point shall be equal to 0Ã 032 % of the basic salary of an official in Grade D4, step 1. The allowance shall be adjusted by the weighting applicable to the official's remuneration ; (b) the number of points per hour of actual stand-by duty shall be :  for stand-by duty at the place of employment : 11 for working days and 22 for Saturdays, Sundays and public holidays ;  for stand-by duty at home : 2Ã 15 for working days and 4Ã 3 for Saturdays, Sundays and public holidays. 2. No allowance shall be granted for stand-by duty at home if the actual period of duty does not amount to at least 14 hours. 3. An official who can show that for a period not exceeding one month he was prevented from doing stand-by duty at the place of employment as a result of illness or accident, or because he was on annual leave, shall retain his entitlement to the allowance. If he is prevented from doing stand-by duty for more than one month owing to sickness or accident, his entitlement to the allowance shall be suspended at the end of the first month until he resumes work. For the period referred to in the previous subparagraph, the official shall be entitled to an allowance of 42 points for each day of absence due to sickness or accident for which he has a medical certificate, or for each day of annual leave. Article 2 This Regulation shall apply by analogy to temporary, auxiliary and establishment staff. Article 3 In April each year, the Commission shall submit to the Council a report on the number of officials and servants in each category who have received the allowance referred to in this Regulation. Article 4 Council Regulation (Euratom) No 1371/72 of 27 June 1972 determining the rates and conditions of the special allowances which may be granted to officials or servants who are paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or on indirect action, for certain services of a special nature (3), is hereby repealed. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1977. For the Council The President D. OWEN (1) OJ No L 56, 4.3.1968, p. 1. (2) OJ No L 359, 30.12.1976, p. 9. (3) OJ No L 149, 1.7.1972, p. 4.